         Case 2:18-cv-01698-RJC Document 207 Filed 02/23/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                 :
ANGEL SULLIVAN-BLAKE and HORACE                  :
CLAIBORNE, on behalf of themselves and           :
others similarly situated,                       :
                                                 :   Civil Action No. 2:18-cv-01698-CRE
                 Plaintiffs,                     :
               v.                                :
                                                 :
FEDEX GROUND PACKAGE SYSTEM,                     :
INC.,                                            :
                                                 :
                 Defendant                       :
                                                 :


                    NOTICE OF WITHDRAWAL OF OPT-IN CONSENT FORMS

       Plaintiffs hereby withdraws the Opt-In Consent Forms on behalf of the following

individuals:

           •        Aaron Guhl
           •        Amanda Joy Thomas
           •        Andrea Dirksen
           •        Anthony Armstrong
           •        Anthony Lamar Thomas
           •        Bethany Butler
           •        Calvin Robinson
           •        Daniel Jonathan Beaver
           •        Daniel Putorek
           •        David Leong
           •        David Wayne Jackson
           •        Demetrius Webb
           •        Dennis Morelock
           •        Edward Reyna
           •        Edward Scott Owen
           •        Fernando Serrado
           •        Frank Damian Arriola
           •        Heather Shackett
           •        James Garrow
           •        Jesus Dorado
           •        Joeman Eugenio

                                             1
Case 2:18-cv-01698-RJC Document 207 Filed 02/23/21 Page 2 of 4




 •   Jonathan Avalos
 •   Jonathan Hernandez Hiraldo
 •   Jordan Espinal
 •   Joseph Bartolomei
 •   Joseph Geyer
 •   Joshua Martin
 •   Julio Suriel
 •   Karen Elizabeth Baker
 •   Kenneth McNally
 •   Kevin Pankowski
 •   Kevin Pietrzak
 •   Lacey Metcalfe
 •   Melinda Smith
 •   Michael Ball
 •   Philip Dean Owens
 •   Rafael Apocada
 •   Rahul Pande
 •   Raul Quesada
 •   Rene Perez
 •   Ricardo Tejada
 •   Richard Jesus Abreu
 •   Richard Kilhoffer
 •   Roberto Roman
 •   Ronald Rybak
 •   Ryan Culley
 •   Samuel Torres
 •   Steven Diederich
 •   Thomas Blue
 •   Thomas Wiese
 •   Tiffany Swepson
 •   Todd Birkland
 •   Travis Dirksen
 •   Virgilio Diaz
 •   Wanda Renee Nichols
 •   Wilson Valerio




                                  2
        Case 2:18-cv-01698-RJC Document 207 Filed 02/23/21 Page 3 of 4




Dated: February 23, 2021            Respectfully submitted,

                                    ANGEL SULLIVAN-BLAKE and HORACE
                                    CLAIBORNE, on behalf of themselves and others
                                    similarly situated
                                    By their attorneys
                                    /s/ Shannon Liss-Riordan_____
                                    Shannon Liss-Riordan (pro hac vice)
                                    Michelle Cassorla (pro hac vice)
                                    LICHTEN & LISS-RIORDAN, P.C.
                                    729 Boylston Street, Suite 2000
                                    Boston, Massachusetts 02116
                                    (617) 994-5800
                                    sliss@llrlaw.com
                                    mcassorla@llrlaw.com
                                    Peter Winebrake
                                    R. Andrew Santillo
                                    Mark J. Gottesfeld
                                    WINEBRAKE & SANTILLO, LLC
                                    715 Twining Road, Suite 211
                                    Dresher, Pennsylvania 19025
                                    (215) 884-2491
                                    pwinebrake@winebrakelaw.com

                                    Dustin T. Lujan (pro hac vice)
                                    LUJAN LAW OFFICE
                                    1603 Capitol Avenue, Suite 310 #A559
                                    Cheyenne, WY 82001
                                    (970) 999-4225
                                    wyoadvocate@gmail.com

                                    Brian Gonzales (pro hac vice)
                                    THE LAW OFFICES OF BRIAN D. GONZALES,
                                    PLLC
                                    2580 East Harmony Road, Suite 201
                                    Fort Collins, CO 80528
                                     (970) 214-0562
                                    BGonzales@ColoradoWageLaw.com




                                       3
         Case 2:18-cv-01698-RJC Document 207 Filed 02/23/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I caused a true and correct copy of the

foregoing to be filed with the Court’s CM/ECF system, which constitutes service on Defendant,

whose counsel are registered participants on that system.


                                             /s/ Shannon Liss-Riordan_____
                                             Shannon Liss-Riordan




                                                4
